 In the Matter of Eicon,INCORPORATEDandUNITED MOTORWoR1ERS,FEDERALLABOR UNION, No. 23158, A. F. of L.Case No. R-11046.-Decided August18, 19-/j2Jurisdiction:motor manufacturing industry.-Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition ; election necessary ,UnitAppropriate for Collective Bargaining:unit confined to one of Company'stwo plantsheldappropriate in view of the separate management; differenceinwork, and absence of interchange of employees between the two, and theself-sustaining nature of the plant to which unit was confined.Lewisc6Carson by Mr. Harry J., Carson,of Chicago, Ill., for theCompany.Mr. Harry E, O'Reilly,of Chicago, Ill., for the Motor Workers.Mr. Robert KirkwoodandMr. Joseph Hood,of Chicago, Ill., forthe United.Mr. Reynolds C. Seitz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEDIEN T OF THE CASEUpon petition duly filed by United' Motor Workers, Federal LaborUnion No. 23158, affiliated with the A. F. of L., herein called theMotor Workers, alleging that a .question affecting commerce had arisenconcerning the representation. of employees of Eicor, Incorporated,Chicago, Illinois, herein called the Company,,the National Labor Rela-tions Board provided for an appropriate hearing, upon due noticebefore Robert E. Dickman, Trial Examiner. Said hearing was heldat Chicago, Illinois, on July 16, 1942.The Company,'the MotorWorkers; and United Electrical, Radio & Machine Workers ofAmerica, Local 1150, affiliated with the C. I. O.; herein called theUnited, appeared, participated, and were afforded full. opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings, madeat the hearing, are free from prejudicial error and are hereby affirmed.43 N. L R B , No 47.313 314DECISIONS- OF NATIONAL LABOR RELATIONS BOARDThereafter the Motor Workers; filed a briefwhich theBoard hasconsidered.Upon the entire record in the case, the Board makes the following:FINDINGS OF. FACT1.THE BUSINESS OF THE COMPANYEicor, Incorporated is an Illinois corporation, with its principaloffice in Chicago.The Company is generally engaged in` the manu-facture, sale, and distribution of electric motors, generators, anddynamotors.For the production of the above-named machines, theCompany owns and operates two manufacturing plants-one at Chi-cago, Illinois; and one at Oglesby, Illinois.The Oglesby plant is theonly plant involved in this proceeding.The principal materials usedin the, nlahufacturing processes of the plants named are copper, steel,aluminum and finished parts.During the period from July 1, 1941,value amounted to approximately $900,000.About 50 to 55 percent ofsuch raw material was shipped into Illinois from points outside theState.During the same period the sales of the Company amountedto approximately $2,000,000, with about 95 percent in value of suchamount being shipped from Illinois to points outside the State.PI.United Motor Workers, Federal Labor Union No. 23158, affiliatedwith the American Federation of Labor, and United Electrical,Radio & Machine Workers of America, Local 1150, affiliated with theCongress of Industrial Organizations, are labor organizations admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING ItEPRESENTATIONBy letter of June 10, 1942, the Motor Workers requested the Com-pany to bargain with it as the exclusive representative of the Com-pany's employees at the Oglesby, Illinois, plant in the unit describedinSection- IV - below:The Company refused to bargain on theground that it had been informed by the United that the United hadstarted to organize the employees in the Oglesby plant, and that, there-fore, it wanted the matter settled by the Board. The United did notsubmit any proof of membership, but it did point out that it has hadbargaining relations with the Company since December 11, 1941,1'The contract is still in force, under a piovision that *'this agreement shall be in effectfor one 'yeas from^the effective date - (December k,11, 1941),, hereof, Band shall _thereafter.,continue automatically for similar periods unless either patty, prior to the expirationtbeieof, shall give notice of termination . . . EICOR, INCORPORATED.315under a contract which covered employees of the Company at its Chicago plant in classifications of the same type as those claimed by theMotor Workers to be within the appropriate unit at Oglesby, Illinois.A statement of the Trial Examiner, introduced in evidence at thehearing,, shows that the Motor Workers represents a substlrntial numWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor -Relations Act.IV. THE APPROPRIATE UNITThe Motor Workers, the United, and the Company, stipulated thatall production, tool, die, and maintenance employees,, shop clericalemployees, and, working, supervisors who do not have the power tohire and discharge, exclusive of all technical, office, other clerical;the appropriate unit.The Motor Workers, however, would limit theunit to the above-named employee's at the Oglesby, Illinois, plant, of theCompany.The United contends for a multi-plant unit made up ofemployees in the Company's Chicago and Oglesby, Illinois, plants.The Company takes no position.The record indicates the following facts as respects the relationshipof the Chicago- and Oglesby plants' With the exception of the chiefexecutives 3 of Eicor, the management of the Oglesby plant is entirelydifferent from that at the Chicago-plait.The general manager and`superintendent at the Oglesby plant are not connected with the Chicagoplant.At the Oglesby plant the only work carried on is the produc-tion of armatures.At the present time 60 to 70 percent of the windingof armatures is done at Oglesby.The rest is done at Chicago. Ap-proximately 50 percent of the armatures produced is shipped to theChicago plant, which is largely an assembly plant.The Oglesby plantis self-sustaining, except that all raw materials are purchased throughthe Chicago plant, and that at the present time clerical work in connec=tion with the pay roll is done in Chicago. It appears that such clericalwork will very soon be performed in Oglesby. There is very littleinterchange of employees.At the present time only two persons in theOglesby plant were formerly connected with the Chicago plant-the2The statement of the Trial Examiner introduced into the record is as follooos ` "The'Motor Workeis application for membership cards have beenexaminedand counted 'Thereare 175 such cards which are dated during May 1942,there are37 cards dated duringJune 11142; and there aie 2 cards which are undatedOf the cards submitted, 21`4 appearto beat genuine originalsignatures.By comparison-,r ith the payrollending July 4, 1942,213 bear names which appear on such pay roll " The MotorWoikersclaim the appropriateunit is made up of approximately 200 employees.3 President,vice president,secretary,and treasurer. 316DECISIONSOF NATIONAL -LABOR RELATIONS BOARDgeneral manager and the superintendent in charge of production.When the Oglesby plant was first set up,instructors were sent to itfrom the Chicago plant on a temporary basis; they have'since beenreturned to the Chicago plant.Because of the difference in livingcosts, the wage scale is lower at, the Oglesby plant than at the Chicagoplant.The fact that the Oglesby plant is under separate management, thatthere is a substantial difference in the type of work done alt the Oglesby'plant from that done at the Chicago plant, that the Oglesby plant isto a considerable degree self-sustaining, and that there is almost nointerchange of employees between the Oglesby and Chicago plants,indicate that a unit made-up of -employees of the Company at itsOglesby, Illinois, plant is appropriate.We find that all production, tool, die, and maintenance employees,shop clerical employees, and working supervisors who do not havepov-er to hire and discharge, at the Company's Oglesby, Illinois plant,excluding all technical,' office, other clerical, and sales employees,foremen, and watchmen, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.-V., THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion, shall be eligible to vote.Since the United has submitted noproof that it represents any employees within the appropriate unit,we shall not include its name on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,aiTd pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part'of the investigation to, ascertain representa-tives for the purposes of collective bargaining with Eicor, Incor-porated,Oglesby, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among the em- EICOR, INCORPORATED317ployees in the unit found appropriate in Section' IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by United Motor Workers, Federal Labor Union No.23158, affiliated with the A. F. of L., for the purposes of collectivebargaining.CHAIRMAN MILLTs took no part iii the consideration of the aboveDecision and Direction of Election.